Citation Nr: 1009215	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-37 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee osteoarthritis with surgical scars. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Board observes that the October 2006 rating decision also 
granted service connection for degenerative joint disease and 
assigned an initial 20 percent rating; degenerative joint 
disease of the lumbar spine and assigned an initial 10 
percent rating; and residuals of an amputation with surgical 
scars of the left fourth digit distal phalanx and assigned an 
initial noncompensable rating.  In September 2007, he Veteran 
disagreed with the initial ratings assigned to such 
disabilities and, in November 2008, a statement of the case 
was issued.  However, on his December 2008 substantive 
appeal, the Veteran specifically limited his appeal as to the 
propriety of the initially assigned rating for his right knee 
disability.  As such, the Board finds that the other issues 
have not been perfected and are not currently before the 
Board for appellate consideration. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's initial rating claim.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's right knee disability is currently evaluated as 
10 percent disabling.  He contends that such disability is 
worse than the currently assigned evaluation as he has 
chronic pain and swelling with limitation of motion and 
laxity.  Therefore, he claims that he is entitled to an 
initial rating in excess of 10 percent for such disability

The Board finds that a remand is necessary in order to afford 
the Veteran a VA examination so as to determine the current 
nature and severity of his right knee disability.  
Specifically, the Board finds the Veteran's statements as to 
his chronic right knee pain and swelling to be credible.  The 
Board notes that the most recent VA examination is now nearly 
four years old.  Further, the examination was a pre-discharge 
examination for the purpose of service connection.  No range 
of motion testing was done following repetitive use.  Given 
his contentions, the length of time since the last 
examination, and the lack of range of motion testing on 
repetitive use, the Board finds that a VA examination is 
needed to assess his current level of disability of his right 
knee osteoarthritis.  

The Board further observes that the record reflects that the 
Veteran receives treatment through the Birmingham, Alabama, 
VA Medical Center.  The most recent records are dated in July 
2007.  VA has a duty to request all available and relevant 
records from federal agencies, including VA medical records.  
See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 
Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  As such, while on remand, any outstanding treatment 
records from the Birmingham, Alabama, VA Medical Center dated 
from July 2007 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from 
the Birmingham, Alabama, VA Medical 
Center dated from July 2007 to the 
present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, 
which should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  Make arrangements for the Veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
right knee disability.  The claims file 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation, including ranges of motion, 
limitation of motion due to pain on use, 
weakness, excess fatigability, 
incoordination, and after repetitive use.  
The examiner should specifically indicate 
whether there is lateral instability or 
recurrent subluxation and, if present, 
the severity of such.  Additionally, the 
examiner should also provide a 
description of the Veteran's surgical 
scars on his right knee. 

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


